Exhibit 10.1

 

 

 



STOCK PURCHASE AGREEMENT

 

By and Among

KAI CHENG TANG,

DEMAND POOLING, INC.

(formerly Accelerated Acquisitions V, Inc.),

and

THE HOLDERS OF SECURITIES OF DEMAND POOLING, INC.

LISTED ON SCHEDULE I HERETO

June 17, 2016



 

 

 

Table of Contents



       Page   Article I  PURCHASE AND SALE OF SHARES; CLOSING  1.1  Purchase and
Sale of Shares.  1   1.2  Purchase Price.  1   1.3  The Closing.  2   1.4 
Closing Deliveries and Payments.  2   Article II  REPRESENTATIONS AND WARRANTIES
OF THE BUYER  2.1  Buyer.  2   2.2  Authorization of Transaction.  2   2.3 
Non-contravention.  3   2.4  Litigation.  3   2.5  Brokers’ Fees.  3   Article
III  REPRESENTATIONS AND WARRANTIES OF THE COMPANY  3.1  Organization,
Qualification and Corporate Power.  4   3.2  Capitalization.  4   3.3 
Authorization of Transaction.  5   3.4  Noncontravention.  5   3.5 
Subsidiaries.  5   3.6  SEC Reports.  6   3.7  Compliance with Laws.  7   3.8 
Financial Statements.  8   3.9  Absence of Certain Changes.  8   3.1 
Liabilities; Undisclosed Liabilities.  9   3.11  Tax Matters.  9   3.12  Real
Property.  10   3.13  Contracts.  11   3.14  Litigation.  12   3.15  Employees
and Independent Contractors; Labor and Employee Relations.  12   3.16  Employee
Benefits.  13   3.17  Environmental Matters.  13   3.18  Certain Business
Relationships with Affiliates.  13   3.19  Officers and Directors, etc.  14 
 3.2  Brokers’ Fees.  14   3.21  Disclosure.  14   3.22  Interested Party
Transactions.  14   3.23  Accountants.  14   3.24  Minute Books.  15   3.25 
Board Action.  15   Article IV  REPRESENTATIONS AND WARRANTIES OF THE SELLERS
 4.1  Seller.  15   4.2  Authorization of Transaction.  15   4.3 
Non-contravention.  15   4.4  Litigation.  15   4.5  Title.  16   4.6  Brokers’
Fees.  16   Article V  COVENANTS  5.1  Form 8-K.  16   5.2  Expenses.  16   5.3 
Name Change.  16   5.4  Company Board; Amendment of Charter Documents.  16 
 5.5  Notes and Shareholder Advances.  16   5.6  License Agreement.  17   5.7 
Employees.  17   5.8  Form 10-Q.  17   Article VI  CONDITIONS TO CLOSING  6.1 
Conditions to Each Party’s Obligations.  17   6.2  Conditions to Obligations of
the Company and the Sellers.  17   6.3  Conditions to Obligations of the Buyer.
 18   Article VII  INDEMNIFICATION  7.1  Indemnification by the Sellers.  18 
 7.2  Survival of Representations and Warranties.  19   7.3  Limitations on
Claims for Indemnification.  19   Article VIII  DEFINITIONS  Article IX
 MISCELLANEOUS  9.1  Press Releases and Announcements.  21   9.2  No Third Party
Beneficiaries.  21   9.3  Entire Agreement.  21   9.4  Succession and
Assignment.  21   9.5  Counterparts and Facsimile Signature.  21   9.6 
Headings.  21   9.7  Notices.  21   9.8  Governing Law.  22   9.9  Amendments
and Waivers.  22   9.1  Severability.  22   9.11  Submission to Jurisdiction.
 22   9.12  WAIVER OF JURY TRIAL.  23   9.13  Construction.  23 



 

 

 

 ANNEXES  Annex I  - List of Stockholders  Annex II - List of Creditors     



 

 

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of June 17, 2016, by
and among Kai Cheng Tang, an individual resident of the State of California (the
“Buyer”), Demand Pooling, Inc. (formerly Acceleration Acquisitions V, Inc.), a
Delaware corporation (the “Company”), and each of the holders of outstanding
shares of capital stock of the Company listed on Annex I hereto (the
“Stockholders” or the “Sellers”). The Buyer, the Company and the Sellers are
each a “Party” and referred to collectively herein as the “Parties.”

WHEREAS, this Sellers own an aggregate of 27,880,045 issued and outstanding
shares of common stock, par value $.0001 per share, of the Company (such common
stock being referred to herein as the “Company Common Stock”), constituting
89.4% of the outstanding capital stock of the Company;

WHEREAS, the Buyer desires to purchase from the Sellers, and the Sellers desire
to sell to the Buyer, at the Closing, an aggregate of 26,187,585 shares of
Company Common Stock (collectively, the “Shares”), constituting 93.9% of the
issued and outstanding shares of Company Common Stock owned by the Sellers and
84.0% of the outstanding capital stock of the Company, all upon the terms and
subject to the conditions set forth in this Agreement; and

WHEREAS, the Buyer desires to purchase from the Company, concurrently with the
Closing hereunder, 68,812,415 newly-issued shares of Company Common Stock (the
“New Issuance”) for a purchase price of $70,000 so that following the Closing
the Buyer will own an aggregate of 95,000,000 shares of Company Common Stock
constituting 95.0% of the then outstanding capital stock of the Company and the
Sellers will own an aggregate of 1,692,460 shares of Company Common Stock
constituting 1.69% of the then outstanding capital stock of the Company.

NOW, THEREFORE, in consideration of the representations, warranties and
covenants herein contained, and for other good and valuable consideration, the
receipt, adequacy and sufficiency of which are hereby acknowledged, the Parties
hereto, intending legally to be bound, agree as follows:

ARTICLE I. 
PURCHASE AND SALE OF SHARES; CLOSING

1.1.  Purchase and Sale of Shares. Upon the terms and subject to the conditions
set forth in this Agreement, each of the Sellers shall sell, transfer and
deliver to the Buyer, free and clear of all liens and encumbrances, and the
Buyer shall purchase from each of such Sellers, such number of Shares held by
such Sellers set forth opposite their names on Annex I hereto.

1.2.  Purchase Price. The aggregate consideration for the purchase and sale of
the Shares at Closing will be equal to $130,000 (the “Purchase Price”) payable
in cash.



1

 

1.3.  The Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Schnader Harrison
Segal & Lewis, LLP in New York, New York, on the date hereof (the “Closing
Date”). As used in this Agreement, the term “Business Day” means any day other
than a Saturday, a Sunday or a day on which banks in the State of New York are
required or authorized by applicable Law to close.

1.4.  Closing Deliveries and Payments.

(a)  Upon the terms and subject to the conditions set forth in this Agreement,
the Buyer shall deliver, or cause to be delivered at the Closing, to each Seller
an aggregate amount in cash equal to the portion of the Purchase Price set forth
opposite the name of such Seller on Annex I hereto.

(b)  Each of the conditions set forth in Article VI shall have been satisfied by
the Parties.

(c)  Upon the terms and subject to the conditions set forth in this Agreement,
each Seller shall deliver or cause to be delivered at the Closing to the Buyer
with respect to all Shares to be purchased by Buyer and sold by such Seller
hereunder, certificates representing all of such Shares, in proper form for
transfer to Buyer.

ARTICLE II. 
REPRESENTATIONS AND WARRANTIES OF THE BUYER

The Buyer represents and warrants to the Sellers that the statements contained
in this Article II are true and correct.

2.1.  Buyer. The Buyer is an individual resident of the State of California.

2.2.  Authorization of Transaction. The Buyer has all requisite power and
authority to execute and deliver this Agreement and to perform his obligations
hereunder. This Agreement has been duly and validly executed and delivered by
the Buyer and constitutes a valid and binding obligation of the Buyer,
enforceable against the Buyer in accordance with its terms, except as such
enforceability may be limited under applicable bankruptcy, insolvency and
similar laws, rules or regulations affecting creditors’ rights and remedies
generally and to general principles of equity, whether applied in a court of law
or a court of equity.

2

 

2.3.  Non-contravention. Neither the execution and delivery by the Buyer of this
Agreement nor the consummation by the Buyer of the transactions contemplated
hereby will (a) require on the part of the Buyer any filing with, or any permit,
authorization, consent or approval of, any court, arbitrational tribunal,
administrative agency or commission or other governmental or regulatory
authority or agency (a “Governmental Entity”), (b) conflict with, result in a
breach of, constitute (with or without due notice or lapse of time or both) a
default under, result in the acceleration of obligations under, create in any
party the right to terminate, modify or cancel, or require any notice, consent
or waiver under, any contract or instrument to which the Buyer is a party or by
which the Buyer is bound or to which any of his assets is subject, except for
(i) any conflict, breach, default, acceleration, termination, modification or
cancellation which would not reasonably be expected to have a Buyer Material
Adverse Effect and would not reasonably be expected to adversely affect the
consummation of the transactions contemplated hereby or (ii) any notice, consent
or waiver the absence of which would not reasonably be expected to have a Buyer
Material Adverse Effect and would not reasonably be expected to adversely affect
the consummation of the transactions contemplated hereby, (d) result in the
imposition of any Security Interest (as defined below) upon any assets of the
Buyer or (e) violate any federal, state, local, municipal, foreign,
international, multinational, Governmental Entity or other constitution, law,
statute, ordinance, principle of common law, rule, regulation, code,
governmental determination, order, writ, injunction, decree, treaty, convention,
governmental certification requirement or other public limitation, U.S. or
non-U.S., including Tax and U.S. antitrust laws (collectively, “Laws”)
applicable to the Buyer, or any of his properties or assets. For purposes of
this Agreement: “Security Interest” means any mortgage, pledge, security
interest, encumbrance, charge or other lien (whether arising by contract or by
operation of law), other than (i) mechanic’s, materialmen’s and similar liens,
(ii) liens arising under worker’s compensation, unemployment insurance, social
security, retirement and similar legislation, and (iii) liens on goods in
transit incurred pursuant to documentary letters of credit, in each case arising
in the Ordinary Course of Business (as defined below) of the person or entity
and not material to the person or entity; and “Ordinary Course of Business”
means the ordinary course of the entity’s business, consistent with past custom
and practice (including with respect to frequency and amount).

2.4.  Litigation. As of the date of this Agreement, there is no action, suit,
proceeding, claim, arbitration or investigation before any Governmental Entity
or before any arbitrator (a “Legal Proceeding”) which is pending or, to the
Buyer’s knowledge, threatened against the Buyer which (a) seeks either damages
in excess of $375,000 in the aggregate, (b) if determined adversely to the
Buyer, could have, individually or in the aggregate, a Buyer Material Adverse
Effect or (c) in any manner challenges or seeks to prevent, enjoin, alter or
delay the transactions contemplated by this Agreement.

2.5.  Brokers’ Fees. The Buyer has no liability or obligation to pay any fees or
commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement.

3

 

ARTICLE III. 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Buyer that the statements contained
in this Article III are true and correct, except as set forth in the disclosure
schedule provided by the Company to the Buyer on the date hereof (the “Company
Disclosure Schedule”). The Company Disclosure Schedule shall be arranged in
paragraphs corresponding to the numbered and lettered paragraphs contained in
this Article III; and to the extent that it is clear from the context thereof
that such disclosure also applies to any other numbered paragraph contained in
this Article III, the disclosures in any numbered paragraph of the Company
Disclosure Schedule shall qualify such other corresponding numbered paragraph in
this Article III. For purposes of this Article III, the phrase “to the knowledge
of the Company” or any phrase of similar import shall be deemed to refer to the
actual knowledge of any officer or director of the Company as well as any other
knowledge which such person would have possessed had such person made reasonable
inquiry of appropriate officers, directors, key employees, accountants and
attorneys of the Company with respect to the matter in question.

3.1.  Organization, Qualification and Corporate Power. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. The Company is duly qualified to conduct business and
is in good standing under the laws of each jurisdiction in which the nature of
its businesses or the ownership or leasing of its properties requires such
qualification, except where the failure to be so qualified or in good standing
has not had and would not reasonably be expected to have a Company Material
Adverse Effect (as defined below). The Company has all requisite corporate power
and authority to carry on the businesses in which it is engaged and to own and
use the properties owned and used by it. The Company has furnished or made
available to the Buyer complete and accurate copies of its articles of
incorporation and bylaws. The Company is not in default under or in violation of
any provision of its articles of incorporation, as amended to date, or its
bylaws, as amended to date. For purposes of this Agreement, “Company Material
Adverse Effect” means a material adverse effect on the assets, business,
condition (financial or otherwise), or results of operations of the Company.

3.2.  Capitalization. As of immediately prior to the Closing and the New
Issuance, the authorized capital stock of the Company will consist of
100,000,000 shares of Company Common Stock, of which 31,187,585 shares will be
issued and outstanding, and 10,000,000 shares of preferred stock, par value
$0.0001 per share, of which no shares are issued or outstanding. All of the
issued and outstanding shares of Company Common Stock are duly authorized,
validly issued, fully paid, nonassessable and free of all preemptive rights.
There are no outstanding or authorized options, warrants, rights, agreements or
commitments to which the Company is a party or which are binding upon the
Company providing for the issuance or redemption of any of its capital stock.
There are no outstanding or authorized stock appreciation, phantom stock or
similar rights with respect to the Company. There are no agreements to which the
Company is a party or by which it is bound with respect to the voting (including
without limitation voting trusts or proxies), registration under the Securities
Act of 1933, as amended (the “Securities Act”), or sale or transfer (including
without limitation agreements relating to pre-emptive rights, rights of first
refusal, co-sale rights or “drag-along” rights) of any securities of the
Company. There are no agreements among other parties, to which the Company is
not a party and by which it is not bound, with respect to the voting (including
without limitation voting trusts or proxies) or sale or transfer (including
without limitation agreements relating to rights of first refusal, co-sale
rights or “drag-along” rights) of any securities of the Company. All of the
issued and outstanding shares of Company Common Stock were issued in compliance
with applicable federal and state securities laws.

4

 

3.3.  Authorization of Transaction. The Company has all requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The execution and delivery by the Company of this Agreement and the
agreements contemplated hereby (collectively, the “Transaction Documentation”),
and the consummation by the Company of the transactions contemplated hereby and
thereby have been duly and validly authorized by all necessary corporate action
on the part of the Company. Each of the documents included in the Transaction
Documentation has been duly and validly executed and delivered by the Company
and constitutes a valid and binding obligation of the Company, enforceable
against it in accordance with its terms, except as such enforceability may be
limited under applicable bankruptcy, insolvency and similar laws, rules or
regulations affecting creditors’ rights and remedies generally and to general
principles of equity, whether applied in a court of law or a court of equity.

3.4.  Noncontravention. Neither the execution and delivery by the Company of
this Agreement or the Transaction Documentation, nor the consummation by the
Company of the transactions contemplated hereby or thereby, will (a) conflict
with or violate any provision of the articles of incorporation or bylaws of the
Company, (b) require on the part of the Company any filing with, or permit,
authorization, consent or approval of, any Governmental Entity, (c) conflict
with, result in a breach of, constitute (with or without due notice or lapse of
time or both) a default under, result in the acceleration of obligations under,
create in any party any right to terminate, modify or cancel, or require any
notice, consent or waiver under, any contract or instrument to which the Company
is a party or by which the Company is bound or to which any of the Company’s
assets are subject, except for (i) any conflict, breach, default, acceleration,
termination, modification or cancellation which would not reasonably be expected
to have a Company Material Adverse Effect and would not reasonably be expected
to adversely affect the consummation of the transactions contemplated hereby or
(ii) any notice, consent or waiver the absence of which would not reasonably be
expected to have a Company Material Adverse Effect and would not reasonably be
expected to adversely affect the consummation of the transactions contemplated
hereby, (d) result in the imposition of any Security Interest upon any assets of
the Company or (e) violate any Laws applicable to the Company or any of its
properties or assets.

3.5.  Subsidiaries.

(a)  The Company does not control directly or indirectly or have any direct or
indirect participation or similar interest in any corporation, partnership,
limited liability company, joint venture, trust or other business association.
The Company has no subsidiaries.

(b)  At all times from April 29, 2008 (inception) through the date of this
Agreement, the business and operations of the Company have been conducted
exclusively through the Company.

5

 

3.6.  SEC Reports.

(a)  The Company has furnished or made available to the Company complete and
accurate copies, as amended or supplemented, of its (a) Annual Report on Form
10-K for the fiscal years ended December 31, 2015, 2014 and 2013, as filed with
the Securities and Exchange Commission (the “SEC”), which contained audited
balance sheets of the Company as of December 31, 2015, 2014 and 2013, and the
related statements of operations, stockholders’ deficiency and cash flows for
the years then ended; (b) Quarterly Report on Form 10-Q for the quarterly period
ended March 31, 2016; and (c) all other reports filed by the Company under
Section 13, subsections (a) or (c) of Section 14, or Section 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), with the SEC
(such reports are collectively referred to herein as the “Company Reports”). The
Company Reports constitute all of the documents required to be filed or
furnished by the Company with the SEC, including under Section 13 or subsections
(a) or (c) of Section 14 of the Exchange Act, through the date of this
Agreement. The Company Reports complied in all material respects with the
requirements of the Exchange Act and the rules and regulations thereunder when
filed. As of the date hereof, there are no outstanding or unresolved comments in
comment letters received from the staff of the SEC with respect to any of the
Company Reports. Except as set forth on Section 3.6(a) of the Company Disclosure
Schedule, as of their respective dates, the Company Reports, including any
financial statements, schedules or exhibits included or incorporated by
reference therein, did not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading.

(b)  Except as set forth in the Company Reports, the Company has established and
maintains a system of “internal controls over financial reporting” (as defined
in Rules 13a-15(f) and 15d-15(f) of the Exchange Act) that is sufficient to
provide reasonable assurance (i) regarding the reliability of financial
reporting and the preparation of financial statements for external purposes in
accordance with Generally Accepted Accounting Principles (“GAAP”), (ii) that
receipts and expenditures of the Company are being made only in accordance with
authorizations of management and the Board of Directors of the Company, and
(iii) regarding prevention or timely detection of the unauthorized acquisition,
use or disposition of the Company’s assets that could have a material effect on
the Company’s financial statements.

(c)  Except as set forth in the Company Reports, the Company’s “disclosure
controls and procedures” (as defined in Rules 13a-15(e) and 15d-15(e) of the
Exchange Act) are designed to ensure that all information (both financial and
non-financial) required to be disclosed by the Company in the reports that it
files or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the rules and forms of the SEC,
and that all such information is accumulated and communicated to the Company’s
management as appropriate to allow timely decisions regarding required
disclosure and to make the certifications of the chief executive officer and
chief financial officer of the Company required under the Exchange Act with
respect to such reports. The Company has disclosed, based on its most recent
evaluation of such disclosure controls and procedures prior to the date of this
Agreement, to the Company’s auditors and the audit committee of the Board of
Directors of the Company (if any) and on Section 3.6(c) of the Company
Disclosure Schedule (i) any significant deficiencies and material weaknesses in
the design or operation of internal controls over financial reporting that could
adversely affect in any material respect the Company’s ability to record,
process, summarize and report financial information, and (ii) any fraud, whether
or not material, that involves management or other employees who have a
significant role in the Company’s internal controls over financial reporting.
For purposes of this Agreement, the terms “significant deficiency” and “material
weakness” shall have the meaning assigned to them in Public Company Accounting
Oversight Board Auditing Standard 2, as in effect on the date of this Agreement.

6

 

(d)  Each of the principal executive officer and the principal financial officer
of the Company (or each former principal executive officer and each former
principal financial officer of the Company, as applicable) has made all
certifications required by Rule 13a-14 or 15d-14 under the Exchange Act and
Sections 302 and 906 of the Sarbanes-Oxley Act of 2002 (including the rules and
regulations promulgated thereunder, the “Sarbanes-Oxley Act”) with respect to
the Company Reports, and the statements contained in such certifications are
true and accurate in all material respects. For purposes of this Agreement,
“principal executive officer” and “principal financial officer” shall have the
meanings given to such terms in the Sarbanes-Oxley Act. The Company does not
have outstanding (nor has it arranged or modified since the enactment of the
Sarbanes-Oxley Act) any “extensions of credit” (within the meaning of
Section 402 of the Sarbanes-Oxley Act) to directors or executive officers (as
defined in Rule 3b-7 under the Exchange Act) of the Company. The Company is
otherwise in compliance with all applicable provisions of the Sarbanes-Oxley
Act, except for any non-compliance that would not reasonably be expected to
have, individually or in the aggregate, a Company Material Adverse Effect.

3.7.  Compliance with Laws. The Company:

(a)  and the conduct and operations of its business are in compliance with each
Law applicable to the Company, or any of its properties or assets, except for
any violations or defaults that, individually or in the aggregate, have not had
and would not reasonably be expected to have a Company Material Adverse Effect;

(b)  has complied with all federal and state securities laws and regulations,
including being current in all of its reporting obligations under such federal
and state securities laws and regulations;

(c)  has not, and the past and present officers, directors and Affiliates of the
Company have not, been the subject of, nor does any officer or director of the
Company have any reason to believe that the Company or any of its officers,
directors or Affiliates will be the subject of, any civil or criminal proceeding
or investigation by any federal or state agency alleging a violation of
securities laws;

(d)  has not been the subject of any voluntary or involuntary bankruptcy
proceeding, nor has it been a party to any litigation;

(e)  has not, and the past and present officers, directors and Affiliates have
not, been the subject of, nor does any officer or director of the Company have
any reason to believe that the Company or any of its officers, directors or
Affiliates will be the subject of, any civil, criminal or administrative
investigation or proceeding brought by any federal or state agency having
regulatory authority over such entity or person;

(f)  does not and will not on the Closing, have any liabilities, contingent or
otherwise, including but not limited to notes payable and accounts payable
(except as set forth in Section 3.10 of the Company Disclosure Schedule), and is
not a party to any executory agreements; and

(g)  is not a “blank check company” as such term is defined by Rule 419 of the
Securities Act or a shell company as defined in Rule 12b-2 of the Securities
Act.

7

 

3.8.  Financial Statements. The audited financial statements and unaudited
interim financial statements of the Company included in the Company Reports
(collectively, the “Company Financial Statements”) (i) complied as to form in
all material respects with applicable accounting requirements and, as
appropriate, the published rules and regulations of the SEC with respect thereto
when filed, (ii) were prepared in accordance with GAAP applied on a consistent
basis throughout the periods covered thereby (except as may be indicated therein
or in the notes thereto, and in the case of quarterly financial statements, as
permitted by Form 10-Q under the Exchange Act), (iii) fairly present in all
material respects the financial condition, results of operations and cash flows
of the Company as of the respective dates thereof and for the periods referred
to therein, and (iv) are consistent in all material respects with the books and
records of the Company.

3.9.  Absence of Certain Changes. Since the date of the balance sheet contained
in the most recent Company Report, (a) there has occurred no event or
development which, individually or in the aggregate, has had, or could
reasonably be expected to have in the future, a Company Material Adverse Effect
and (b) the Company has not taken any of the following actions:

(a)  issued or sold, or redeemed or repurchased, any stock or other securities
of the Company or any warrants, options or other rights to acquire any such
stock or other securities, or amended any of the terms of (including without
limitation the vesting of) any such convertible securities or options or
warrants;

(b)  split, combined or reclassified any shares of its capital stock; declared,
set aside or paid any dividend or other distribution (whether in cash, stock or
property or any combination thereof) in respect of its capital stock;

(c)  created, incurred or assumed any indebtedness for borrowed money except in
the Ordinary Course of Business or in connection with the transactions
contemplated by this Agreement; assumed, guaranteed, endorsed or otherwise
become liable or responsible (whether directly, contingently or otherwise) for
the obligations of any other person or entity; or made any loans, advances or
capital contributions to, or investments in, any other person or entity;

(d) entered into, adopted or amended any Employee Benefit Plan or any employment
or severance agreement or arrangement or (except for normal increases in the
Ordinary Course of Business for employees who are not Affiliates) increased in
any manner the compensation or fringe benefits of, or materially modified the
employment terms of, its directors, officers or employees, generally or
individually, or paid any bonus or other benefit to its directors, officers or
employees;

(e)  acquired, sold, leased, licensed or disposed of any assets or property
(including without limitation any shares or other equity interests in or
securities of any corporation, partnership, association or other business
organization or division thereof), other than purchases and sales of assets in
the Ordinary Course of Business;

(f) mortgaged or pledged any of its property or assets, or subject any such
property or assets to any Security Interest;

8

 

(g)  discharged or satisfied any Security Interest or paid any obligation or
liability other than in the Ordinary Course of Business, except as otherwise
contemplated by this Agreement;

(h)  amended its charter, by-laws or other organizational documents;

(i)  changed in any material respect its accounting methods, principles or
practices, except insofar as may be required by a generally applicable change in
GAAP;

(j)  entered into, amended, terminated, taken or omitted to take any action that
would constitute a violation of or default under, or waive any rights under, any
material contract or agreement;

(k)  instituted or settled any Legal Proceeding; or

(l)  agreed in writing or otherwise to take any of the foregoing actions.

3.10.  Liabilities; Undisclosed Liabilities. The Company’s liabilities as of the
date of this Agreement are listed in Section 3.10 of the Company Disclosure
Schedule. For each liability, Section 3.10 of the Company Disclosure Schedule
correctly sets forth the debtor, the contractual obligations governing the
liability, the principal amount of the liability as of the date of this
Agreement, the creditor, the maturity date, and the collateral, if any, securing
the liability. The Company has no liability (whether known or unknown, whether
absolute or contingent, whether liquidated or unliquidated and whether due or to
become due), except for liabilities shown on the balance sheet contained in the
most recent Company Report and listed in Section 3.10 of the Company Disclosure
Schedule.

3.11.  Tax Matters.

(a) The Company has filed on a timely basis all Tax Returns that it was required
to file, and all such Tax Returns were complete and accurate in all material
respects. The Company is not or has not ever been a member of a group of
corporations with which it has filed (or been required to file) consolidated,
combined or unitary Tax Returns, other than a group of which only the Company.
The Company has paid on a timely basis all Taxes that were due and payable. The
unpaid Taxes of the Company for tax periods through the date of the balance
sheet contained in the most recent Company Report do not exceed the accruals and
reserves for Taxes (excluding accruals and reserves for deferred Taxes
established to reflect timing differences between book and Tax income) set forth
on such balance sheet. The Company does not have any actual or potential
liability for any Tax obligation of any taxpayer (including without limitation
any affiliated group of corporations or other entities that included the Company
during a prior period) other than the Company. All Taxes that the Company is or
was required by law to withhold or collect have been duly withheld or collected
and, to the extent required, have been paid to the proper Governmental Entity.

(b)  The Company has made available to the Buyer complete and accurate copies of
all federal income Tax Returns, examination reports and statements of
deficiencies assessed against or agreed to by the Company since April 29, 2008
(which was the date of the Company’s incorporation). No examination or audit of
any Tax Return of the Company by any Governmental Entity is currently in
progress or, to the knowledge of the Company, threatened or contemplated. The
Company has not been informed by any jurisdiction that the jurisdiction believes
that the Company was required to file any Tax Return that was not filed. The
Company has not waived any statute of limitations with respect to Taxes or
agreed to an extension of time with respect to a Tax assessment or deficiency.

9

 

(c)  The Company: (i) has not been a United States real property holding
corporation within the meaning of Section 897(c)(2) of the Internal Revenue Code
of 1986, as amended (the “Code”), during the applicable period specified in
Section 897(c)(l)(A)(ii) of the Code; (ii) has not made any payments, is not
obligated to make any payments, or is not a party to any agreement that could
obligate it to make any payments that may be treated as an “excess parachute
payment” under Section 280G of the Code; (iii) has any actual or potential
liability for any Taxes of any person (other than the Company) under Treasury
Regulation Section 1.1502-6 (or any similar provision of federal, state, local
or foreign law), or as a transferee or successor, by contract or otherwise; or
(iv) is not or has not been required to make a basis reduction pursuant to
Treasury Regulation Section 1.1502-20(b) or Treasury Regulation Section
1.337(d)-2(b).

(d)  None of the assets of the Company: (i) is property that is required to be
treated as being owned by any other person pursuant to the provisions of former
Section 168(f)(8) of the Code; (ii) is “tax-exempt use property” within the
meaning of Section 168(h) of the Code; or (iii) directly or indirectly secures
any debt the interest of which is tax exempt under Section 103(a) of the Code.

(e)  The Company has not undergone a change in its method of accounting
resulting in an adjustment to its taxable income pursuant to Section 481 of the
Code.

(f)  No state or federal “net operating loss” of the Company determined as of
the Closing Date is subject to limitation on its use pursuant to Section 382 of
the Code or comparable provisions of state law as a result of any “ownership
change” within the meaning of Section 382(g) of the Code or comparable
provisions of any state law occurring prior to the Closing Date.

(g)  For purposes hereof, “Tax” or “Taxes” means (a) any and all federal, state,
local, or foreign income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, windfall profits, environmental, customs
duties, capital stock, franchise, profits, withholding, social security (or
similar, including FICA), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind or any charge of any kind in the
nature of (or similar to) taxes whatsoever, including any interest, penalty, or
addition thereto, whether disputed or not and (b) any liability for the payment
of any amounts of the type described in clause (a) of this definition as a
result of being a member of an affiliated, consolidated, combined or unitary
group for any period, as a result of any tax sharing or tax allocation
agreement, arrangement or understanding, or as a result of being liable for
another person’s taxes as a transferee or successor, by contractual obligation
or otherwise and “Tax Return” means any return, declaration, report, claim for
refund or information return or statement relating to taxes, including any
schedule or attachment thereto, and including any amendment thereof.

3.12.  Real Property. The Company does not own, and did not previously own, any
real property. The Company does not lease or sublease, and has not previously
leased or subleased, any real property.

10

 

3.13.  Contracts.

(a)  Section 3.13 of the Company Disclosure Schedule lists all of the agreements
(written or oral) to which the Company is a party as of the date of this
Agreement, including without limitation:

(i)  any agreement (or group of related agreements) for the lease of personal
property from or to third parties;

(ii)  any agreement (or group of related agreements) for the purchase or sale of
products or for the furnishing or receipt of services;

(iii)  any agreement establishing a partnership or joint venture;

(iv) any agreement (or group of related agreements) under which it has created,
incurred, assumed or guaranteed (or may create, incur, assume or guarantee)
indebtedness (including capitalized lease obligations) or under which it has
imposed (or may impose) a Security Interest on any of its assets, tangible or
intangible;

(v)  any agreement that purports to limit in any material respect the right of
the Company to engage in any line of business, or to compete with any person or
operate in any geographical location;

(vi) any employment or consulting agreement;

(vii)  any agreement involving any current or former officer, director or
stockholder of the Company or any Affiliate thereof;

(viii)  any agreement under which the consequences of a default or termination
would reasonably be expected to have a Company Material Adverse Effect;

(ix)  any agreement which contains any provisions requiring the Company to
indemnify any other party thereto (excluding indemnities contained in agreements
for the purchase, sale or license of products entered into in the Ordinary
Course of Business);

(x)  any license agreement; and

(xi)  any agreement, other than as contemplated by this Agreement, relating to
the sales of securities of the Company to which the Company s a party.

(b)  The Company has delivered or made available to the Company a complete and
accurate copy of each agreement listed in Section 3.13 of the Company Disclosure
Schedule. With respect to each agreement so listed: (i) the agreement is legal,
valid, binding and enforceable and in full force and effect; and (ii) neither
the Company nor, to the knowledge of the Company, any other party, is in breach
or violation of, or default under, any such agreement, and no event has
occurred, is pending or, to the knowledge of the Company, is threatened, which,
after the giving of notice, with lapse of time or otherwise, would constitute a
breach or default by the Company or, to the knowledge of the Company, any other
party under such contract.

11

 

3.14.  Litigation. Except as disclosed in Section 3.14 of the Company Disclosure
Schedule, as of the date of this Agreement, there is no Legal Proceeding which
is pending or, to the Company’s knowledge, threatened against the Company or
which in any manner challenges or seeks to prevent, enjoin, alter or delay the
transactions contemplated by this Agreement.

3.15.  Employees and Independent Contractors; Labor and Employee Relations.

(a)  Section 3.15 of the Company Disclosure Schedule contains a true and
complete list, as of the date hereof, of (i) all of the employees (whether
full-time, part-time or otherwise) of the Company, specifying their position,
annual salary and each other form and amount of compensation to which they are
entitled and noting whether they had written employment agreements or term
sheets and (ii) the consultants and independent contractors of the Company
specifying their fees and any other compensation to which each is entitled, and
noting for each the function(s) he/she performed and whether there exists any
written term sheet and/or description of the terms or conditions under which
he/she performed services for the Company. The Company is not bound by any
written employment contract, consulting agreement, termination or severance
agreement, change of control agreement, staffing agreement or any other
agreement respecting, in whole or in part, the terms and conditions of
employment or payment of compensation, or of a consulting or independent
contractor relationship in respect to any officer, employee, consultant or
independent contractor (collectively, “Employment Agreement”), or agreement for
services, and the Company has made available to the Buyer true, correct and
complete copies of each such Employment Agreement or agreement for services. The
Company has received no notice or order from any Governmental Entity, nor any
claim from any current or former employees or independent contractors,
suggesting that the Company has improperly classified as an independent
contractor, or as an overtime-exempt employee, any Person named in Section 3.15
of the Company Disclosure Schedule, or who was employed by or performed services
for it any time after January 1, 2010. The Company has made no written or oral
commitments to any employee or independent contractor for continued employment,
or for payment of severance or other compensation relating to the transactions
contemplated hereby.

(b)  (i) The Company is not delinquent in payments to any of its employees or
independent contractors for any wages or other direct compensation for any
services performed for the Company to date or for any reimbursements owed; (ii)
upon termination of the employment or engagement of any such Persons, neither
the Company nor the Buyer will be liable to any of such Persons for severance
pay, employee benefits of any kind, or any other similar payments; (iii) the
Company has complied with all applicable Laws concerning or pertaining in any
way to employment, including any Law governing or concerning labor or collective
bargaining, employment, employment practices, terms and conditions of
employment, termination of employment, equal employment opportunity,
nondiscrimination, harassment, retaliation, reasonable accommodation, wages,
hours, benefits, occupational safety and health, workers compensation,
unemployment compensation, temporary workers, independent contractors (including
the classification of individuals as employees or independent contractors),
plant closings and layoffs, protection of employee data and personal
information, and employment or payroll Taxes or contributions (collectively,
“Employment Laws”), including FICA, FUTA and state unemployment, disability,
workers’ compensation and similar state statutes, with respect to its current
and former employees and independent contractors, and with any contracts fixing
any terms and conditions of employment; (iv) there is no Legal Proceeding
pending or threatened that involves or affects the Company relating to an
alleged violation of any Employment Law, or for violating any common law right
of any person; and (v) there is no action of any kind by any labor organization
pending or threatened against, involving or affecting the Company, and nothing
has occurred that could reasonably be expected to give rise to any such union
activity. The Company is not bound by any collective bargaining agreement or
similar agreement, nor is there pending or threatened, any attempt to be
certified as a collective bargaining representative for any employees or
independent contractors providing services to, the Company.

12

 

(c)  Before the Closing Date, the Company shall terminate permanently the
employment of all employees as well as the service relationships (including all
underlying contracts) of all independent contractors identified in Section 3.15
of the Company Disclosure Schedule and shall make no representations concerning
employment or retention in some other capacity by the Buyer. The Company shall
provide all persons identified in Section 3.15 of the Company Disclosure
Schedule with their final payment of wages or other compensation, including
accrued vacation pay where applicable, before the Closing Date and shall, on a
timely basis, provide terminated employees with any and all written and other
notices required by law. To avoid any doubt, the Buyer and the Company intend
that this Section relieve the Buyer from any obligations or liability to the
persons listed in Section 3.15 of the Company Disclosure Schedule, and that sole
responsibility and any potential liability for terminating the employment and/or
service relationships of such persons rest solely with the Company.

(d) The Company is not, or has not been, a federal or state contractor or
subcontractor on government contracts obligated to have an affirmative action
plan.

3.16.  Employee Benefits. The Company does not maintain, sponsor or contribute
to and in the past has not maintained, sponsored or contributed to any Employee
Benefit Plan or multiemployer plan (as defined in Section 4001(a)(3) of the U.S.
Employee Retirement Income Security Act of 1974 (“ERISA”)). For purposes hereof,
the term “Employee Benefit Plan” means any plan, program, policy, arrangement or
contractual obligation, whether or not reduced to writing and whether covering a
single individual or a group of individuals, that is (a) a welfare plan within
the meaning of Section 3(1) of ERISA, (b) a pension benefit plan within the
meaning of Section 3(2) of ERISA, (c) a stock bonus, stock purchase, stock
option, restricted stock, stock appreciation right or similar equity-based plan
or (d) any other deferred-compensation, retirement, severance, welfare-benefit,
reimbursement, bonus, profit-sharing, incentive or fringe-benefit plan, program
or arrangement.

3.17.  Environmental Matters.

(a) The Company has complied with all applicable Laws relating to (a) releases
or threatened releases of any pollutant, petroleum, or any fraction thereof,
contaminant or toxic or hazardous material (including toxic mold), substance or
waste (collectively, “Hazardous Substances”), (b) pollution or protection of
public health or the environment or worker safety or health or (c) the
manufacture, handling, transport, use, treatment, storage or disposal of any
Hazardous Substances (collectively, “Environmental Laws”). There is no pending
or, to the knowledge of the Company, threatened civil or criminal litigation,
written notice of violation, formal administrative proceeding, or investigation,
inquiry or information request by any Governmental Entity, relating to any
Environmental Law involving the Company.

(b) The Company is not aware of any environmental liability of any solid or
hazardous waste transporter or treatment, storage or disposal facility that has
been used by the Company.

3.18.  Certain Business Relationships with Affiliates. Except as set forth in
Section 3.18 of the Company Disclosure Schedule, no Affiliate of the Company (a)
owns any property or right, tangible or intangible, which is used in the
business of the Company, (b) has any claim or cause of action against the
Company, or (c) owes any money to, or is owed any money by, the Company. Section
3.18 of the Company Disclosure Schedule describes any transactions involving the
receipt or payment in excess of $1,000 in any fiscal year between the Company
and any Affiliate thereof which have occurred or existed since the beginning of
the time period covered by the Company Financial Statements.

13

 

3.19.  Officers and Directors, etc. Section 3.19 of the Company Disclosure
Schedule sets forth a list of (i) all officers and directors of the Company,
(ii) all jurisdictions in which the Company is authorized to do business as a
foreign corporation, (iii) the organizational identification number of the
Company for the State of Delaware and the jurisdictions in which it is qualified
to do business as well as the Company’s Federal employer identification number,
(iv) all deposit or other accounts containing the name and address of each
financial institution at which the Company maintains a deposit or other account,
the account number of each such account and the name and contact information,
including the address, telephone and fax number, for the Company’s account
officer at each such financial institution, and (v) the name, address, telephone
and fax number and other contact information for the stock transfer agent for
the Company.

3.20.  Brokers’ Fees. The Company has no liability or obligation to pay any fees
or commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement.

3.21.  Disclosure. No representation or warranty by the Company contained in
this Agreement, and no statement contained in the any document, certificate or
other instrument delivered or to be delivered by or on behalf of the Company
pursuant to this Agreement, contains or will contain any untrue statement of a
material fact or omits or will omit to state any material fact necessary, in
light of the circumstances under which it was or will be made, in order to make
the statements herein or therein not misleading. The Company has disclosed to
the Buyer all material information relating to the business of the Company or
the transactions contemplated by this Agreement.

3.22.  Interested Party Transactions. Except as set forth on Section 3.22 of the
Company Disclosure schedule, to the knowledge of the Company, no officer,
director or stockholder of the Company or any “Affiliate” (as such term is
defined in Rule 12b-2 under the Exchange Act) or “associate” (as such term is
defined in Rule 405 under the Securities Act) of any such person currently has
or has had, either directly or indirectly, (a) an interest in any person that
(i) furnishes or sells services or products that are furnished or sold or are
proposed to be furnished or sold by the Company or (ii) purchases from or sells
or furnishes to the Company any goods or services, or (b) a beneficial interest
in any contract or agreement to which the Company is a party or by which it may
be bound or affected. The Company has not extended or maintained credit,
arranged for the extension of credit, or renewed an extension of credit, in the
form of a personal loan to or for any director or executive officer (or
equivalent thereof) of the Company.

3.23.  Accountants. Partiz & Co. (the “Company Auditor”) is and has been
throughout the periods covered by the financial statements of the Company for
the most recently completed fiscal year and through the date hereof (a) a
registered public accounting firm (as defined in Section 2(a)(12) of the
Sarbanes-Oxley Act of 2002), (b) “independent” with respect to the Company
within the meaning of Regulation S-X and (c) in compliance with subsections
(g) through (l) of Section 10A of the Exchange Act and the related rules of the
SEC and the Public Company Accounting Oversight Board. Schedule 3.23 of the
Company Disclosure Schedule lists all non-audit services performed by Company
Auditor for the Company. Except as set forth on Section 3.23 of the Company
Disclosure Schedule, the report of the Company Auditor on the financial
statements of the Company for the past fiscal year did not contain an adverse
opinion or a disclaimer of opinion, or was qualified as to uncertainty, audit
scope, or accounting principles, although it did express uncertainty as to the
Company’s ability to continue as a going concern. During the Company’s most
recent fiscal year and the subsequent interim periods, there were no
disagreements with the Company Auditor on any matter of accounting principles or
practices, financial statement disclosure, or auditing scope or procedures. None
of the reportable events listed in Item 304(a)(1)(iv) or (v) of Regulation S-K
occurred with respect to the Company Auditor.

14

 

3.24.  Minute Books. The minute books and other similar records of the Company
contain, in all material respects, complete and accurate records of all actions
taken at any meetings of directors (or committees thereof) and stockholders or
actions by written consent in lieu of the holding of any such meetings since the
time of organization of the Company through the date of this Agreement. The
Company has provided true and complete copies of all such minute books and other
similar records to the Buyer’s representatives.

3.25.  Board Action. The Company’s Board of Directors has approved and adopted
this Agreement by unanimous written consent in accordance with the provisions of
the Delaware General Corporation Law.

ARTICLE IV. 
REPRESENTATIONS AND WARRANTIES OF THE SELLERS

Each Seller, severally, and not jointly, represents and warrants to the Buyer,
solely as to such Seller, that the statements contained in this Article IV are
true and correct.

4.1.  Seller. Such Seller is an individual resident of the State of Texas.

4.2.  Authorization of Transaction. Such Seller has all requisite power and
authority to execute and deliver this Agreement and to perform his obligations
hereunder. This Agreement has been duly and validly executed and delivered by
such Seller and constitutes a valid and binding obligation of such Seller,
enforceable against such Seller in accordance with its terms, except as such
enforceability may be limited under applicable bankruptcy, insolvency and
similar laws, rules or regulations affecting creditors’ rights and remedies
generally and to general principles of equity, whether applied in a court of law
or a court of equity.

4.3.  Non-contravention. Neither the execution and delivery by such Seller of
this Agreement nor the consummation by such Seller of the transactions
contemplated hereby will (a) require on the part of such Seller any filing with,
or any permit, authorization, consent or approval of, any Governmental Entity,
(b) conflict with, result in a breach of, constitute (with or without due notice
or lapse of time or both) a default under, result in the acceleration of
obligations under, create in any party the right to terminate, modify or cancel,
or require any notice, consent or waiver under, any contract or instrument to
which such Seller is a party or by which such Seller is bound or to which any of
his assets is subject, except for (i) any conflict, breach, default,
acceleration, termination, modification or cancellation which would not
reasonably be expected to have a Seller Material Adverse Effect and would not
reasonably be expected to adversely affect the consummation of the transactions
contemplated hereby or (ii) any notice, consent or waiver the absence of which
would not reasonably be expected to have a Seller Material Adverse Effect and
would not reasonably be expected to adversely affect the consummation of the
transactions contemplated hereby, (d) result in the imposition of any Security
Interest (as defined elsewhere herein) upon any assets of such Seller or (e)
violate any Laws applicable to such Seller, or any of his properties or assets.

4.4.  Litigation. As of the date of this Agreement, there is no Legal Proceeding
which is pending or, to such Seller’s knowledge, threatened against such Seller
which (a) seeks either damages in excess of $25,000 individually or $100,000 in
the aggregate, (b) if determined adversely to such Seller, could have,
individually or in the aggregate, a Seller Material Adverse Effect or (c) in any
manner challenges or seeks to prevent, enjoin, alter or delay the transactions
contemplated by this Agreement.

15

 

4.5.  Title. Such Seller is the record and beneficial owner of the outstanding
Shares set forth opposite such Seller’s name on Annex I hereto, and such Seller
has good and marketable title to such Shares, free and clear of all liens and
encumbrances. Such Seller has full right, power and authority to transfer and
deliver to Buyer valid title to the Shares held by such Seller free and clear of
all liens and encumbrances other than as may be imposed on Buyer. Immediately
following the closing, Buyer will be the record and beneficial owner of such
Shares, and have good and marketable title to such Shares free and clear of all
liens and encumbrances except as are imposed by Buyer. Except pursuant to this
Agreement, there is no contractual obligation pursuant to which such Seller has,
directly or indirectly, granted any option, warrant or other right to any Person
to acquire any equity interests in the Company. Such Seller is not a party to,
and is not subject to, any shareholders agreement, voting agreement, voting
trust, proxy or other contractual obligation relating to the transfer of voting
of such equity interests.

4.6.  Brokers’ Fees. Such Seller has no liability or obligation to pay any fees
or commissions to any broker, finder or agent with respect to the transactions
contemplated by this Agreement.

ARTICLE V. 
COVENANTS

5.1.  Form 8-K. Promptly after the execution of this Agreement, the Buyer shall
prepare a Current Report on Form 8-K relating to this Agreement and the
transactions contemplated hereby (the “Form 8-K”). The Buyer shall use its
Reasonable Best Efforts to cause the Form 8-K to be filed with the SEC within
four Business Days of the execution and delivery of this Agreement and the
closing of the transactions contemplated hereby and to otherwise comply with all
requirements of applicable federal and state securities laws. Further, the Buyer
shall prepare and file with the SEC an amendment to the Form 8-K within 71
calendar days after the filing of the Form 8-K if such Form 8-K did not include
applicable financial information.

5.2.  Expenses. The costs and expenses of the Company, the Sellers and the Buyer
(including reasonable legal fees and expenses of the Company, the Sellers and
the Buyer) incurred in connection with this Agreement and the transactions
contemplated hereby shall be payable at Closing by each such Party.

5.3.  Name Change. The Company shall take all necessary steps to enable it to
change its corporate name to American National Properties Corporation or such
other name as is agreeable to the Buyer as of the Closing Date.

5.4.  Company Board; Amendment of Charter Documents. The Company shall take such
actions as are necessary (a) to authorize the Company’s Board of Directors to
consist of three (3) members and (b) to amend its articles of incorporation to
increase its authorized common stock from 100,000,000 to 250,000,000 shares and
its bylaws in a manner satisfactory to the Buyer.

5.5.  Notes and Shareholder Advances. The Company shall take such actions as are
necessary to obtain the forgiveness from the holders of the notes listed on
Annex II or in Section 3.10 of the Company Disclosure Schedule and the
shareholders who have made advances to the Company of all such debt and will
provide written documentation of such actions to the Buyer on or prior to the
Closing Date.

16

 

5.6.  License Agreement. The Company shall take such actions as are necessary to
terminate the license agreement with Demand Pooling Global Services, LLC dated
April 15, 2010, as amended, effective as of the Closing Date and will provide
written documentation of such actions to the Buyer on or prior to the Closing
Date.

5.7.  Employees. The Company shall take the actions called for by Section
3.15(c) before the Closing Date and will provide written evidence of such
actions to the Buyer on the Closing Date.

5.8.  Form 10-Q. The Buyer shall prepare a Quarterly Report on Form 10-Q
relating to the quarter ended June 30, 2016 (the “Form 10-Q”). Mr. Aland shall
use his Reasonable Best Efforts to assist in the preparation of the Form 10-Q
and provide all information to the Company’s auditors and counsel to prepare and
file the Form 10-Q with the SEC in a timely fashion and to assist the Company
otherwise comply with all requirements of applicable federal and state
securities laws for the quarter ended June 30, 2016.

ARTICLE VI. 
CONDITIONS TO CLOSING

6.1.  Conditions to Each Party’s Obligations. The respective obligations of each
Party to consummate the transactions contemplated by this Agreement are subject
to the satisfaction of the following conditions:

(a)  the Company shall have obtained (and shall have provided copies thereof to
the Company) the written consents of all of the members of its Board of
Directors to approve the execution, delivery and performance by the Company of
this Agreement and the other Transaction Documentation to which it is a party,
in form and substance satisfactory to the Buyer; and

(b)  the Company and the Buyer shall have entered into a Subscription Agreement
with respect to the New Issuance which shall close concurrently with the Closing
under this Agreement

6.2.  Conditions to Obligations of the Company and the Sellers. The obligation
of the Company and the Sellers to consummate the transactions contemplated by
this Agreement is subject to the satisfaction (or waiver by the Company and the
Sellers) of the following additional conditions:

(a)  the Buyer shall have obtained (and shall have provided copies thereof to
the Company and the Sellers) all waivers, permits, consents, approvals or other
authorizations, and effected all of the registrations, filings and notices,
which are required on the part of the Buyer, except such waivers, permits,
consents, approvals or other authorizations the failure of which to obtain or
effect does not, individually or in the aggregate, have a Buyer Material Adverse
Effect or a material adverse effect on the ability of the Parties to consummate
the transactions contemplated by this Agreement; and

(b)  no Legal Proceeding shall be pending wherein an unfavorable judgment,
order, decree, stipulation or injunction would (i) prevent consummation of any
of the transactions contemplated by this Agreement or (ii) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation, and no such judgment, order, decree, stipulation or injunction
shall be in effect.

17

 

6.3.  Conditions to Obligations of the Buyer. The obligation of the Buyer to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction (or waiver by the Buyer) of the following additional conditions:

(a)  the Company and the Sellers shall have obtained (and shall have provided
copies thereof to the Buyer) all of the waivers, permits, consents, approvals or
other authorizations, and effected all of the registrations, filings and
notices, which are required on the part of the Company and the Sellers, except
for waivers, permits, consents, approvals or other authorizations the failure of
which to obtain or effect does not, individually or in the aggregate, have a
Company Material Adverse Effect or a material adverse effect on the ability of
the Parties to consummate the transactions contemplated by this Agreement;

(b)  no Legal Proceeding shall be pending wherein an unfavorable judgment,
order, decree, stipulation or injunction would (i) prevent consummation of any
of the transactions contemplated by this Agreement or (ii) cause any of the
transactions contemplated by this Agreement to be rescinded following
consummation, and no such judgment, order, decree, stipulation or injunction
shall be in effect;

(c)  the Buyer shall have received a certificate of or other statement from
Company’s transfer agent and registrar certifying that as of the Closing Date
there are 31,187,585 shares of Company Common Stock issued and outstanding; and

(d)  the Company shall have delivered to the Buyer (i) evidence that the
Company’s Board of Directors is authorized to consist of three (3) individuals,
(ii) evidence of the resignations of all individuals who served as officers of
the Company immediately prior to the Closing Date, which resignations shall be
effective as of the Closing Date, (iii) evidence of the appointment of the
following three (3) directors to serve following the Closing Date and compliance
by the Company with the requirements of Section 14(f) of the Exchange Act: Kai
Cheng Tang, Daniel L. Conrad and Philip S. Lanterman; and (iv) evidence of the
appointment of such executive officers of the Company to serve immediately
following the Closing Date as shall have been designated by the Company,
including Kai Cheng Tang as Chief Executive Officer.

ARTICLE VII. 
INDEMNIFICATION

7.1.  Indemnification by the Sellers. The Sellers (the “Indemnifying
Stockholders”) shall, for a period commencing from the Closing Date and ending
eighteen (18) months after the Closing Date, severally, not jointly, pro rata in
such proportion as the number of Shares sold by each Indemnifying Stockholder
pursuant to Section 1.1 bears to the total number of Shares sold by all
Indemnifying Stockholders pursuant to Section 1.1, indemnify the Buyer in
respect of, and hold him harmless against, any and all debts, obligations
losses, liabilities, deficiencies, damages, fines, fees, penalties, interest
obligations, expenses or costs (whether absolute, accrued, contingent, fixed or
otherwise, or whether known or unknown, or due or to become due or otherwise)
(including without limitation amounts paid in settlement, interest, court costs,
costs of investigators, fees and expenses of attorneys, accountants, financial
advisors and other experts, and other expenses of litigation) (collectively,
“Damages”) incurred or suffered by the Buyer, the Company or any Affiliate
thereof resulting from any misrepresentation, inaccuracy or breach of warranty
by, or failure to perform any covenant or agreement of, the Company or the
Sellers contained in this Agreement or the Company Certificate.

18

 

7.2.  Survival of Representations and Warranties.

All representations and warranties contained in this Agreement or the Company
Certificate shall (a) survive the Closing and any investigation at any time made
by or on behalf of the Buyer or any knowledge acquired by the Buyer at any time
and (b) shall expire on the date eighteen (18) months following the Closing
Date.

7.3.  Limitations on Claims for Indemnification.

(a) (i) Notwithstanding anything to the contrary herein, the Buyer shall not be
entitled to recover, or be indemnified for, Damages under this Article VII
unless and until the aggregate of all such Damages paid or payable by the
Indemnifying Stockholders collectively exceeds $100,000 (the “Damages
Threshold”) and then, if such aggregate Damages Threshold is reached, the
Company shall only be entitled to recover for Damages in excess of such Damages
Threshold.

(ii)  Except with respect to claims based on fraud or willful misconduct, after
the Closing, the rights of the Buyer under this Article VII shall be the
exclusive remedy of the Buyer with respect to claims resulting from or relating
to any misrepresentation or breach of warranty of or failure to perform any
covenant or agreement by the Company or the Sellers contained in this Agreement.

(iii)  Notwithstanding anything in this Agreement to the contrary, except with
respect to any fraud or willful misconduct by the Company or the Sellers in
connection with this Agreement, the Buyer’s sole and exclusive right to collect
any Damages with respect to claims resulting from or relating to any
misrepresentation or breach of warranty of or failure to perform any covenant or
agreement by the Company or the Sellers contained in this Agreement shall be
pursuant to the transfer of an aggregate of 1,692,460 shares of Common Stock
owned by such Indemnifying Stockholders as of the Closing Date to the Buyer.

(b)  No Indemnifying Stockholder shall have any right of contribution against
the Company with respect to any breach by the Company of any of its
representations, warranties, covenants or agreements. The amount of Damages
recoverable by the Buyer under this Article VII with respect to an indemnity
claim shall be reduced by any proceeds received by the Buyer with respect to the
Damages to which such indemnity claim relates, from an insurance carrier.

19

 

ARTICLE VIII. 
DEFINITIONS

For purposes of this Agreement, each of the following defined terms is defined
in the Section of this Agreement indicated below.

Defined Term Section Affiliate 3.22 Agreement Introduction Business Day 1.3
Buyer Introduction Closing 1.3 Closing Date 1.3 Code 3.11(c) Company
Introduction Company Auditor 3.22 Company Common Stock Introduction Company
Disclosure Schedule Article III Company Financial Statements 3.8 Company
Material Adverse Effect 3.1 Company Reports 3.6(a) Damages 7.1 Damages Threshold
7.3(a) Employee Benefit Plan 3.16 Employment Agreement 3.15(a) Employment Laws
3.15(b) Environmental Laws 3.17(a) ERISA 3.16 Exchange Act 3.6(a) Form 8-K 5.3
GAAP 3.6(b) Governmental Entity 2.3 Hazardous Substances 3.17(a) Indemnifying
Stockholders 7.1 Laws 2.3 Legal Proceeding 2.4 New Issuance Introduction
Ordinary Course of Business 2.3 Party/Parties Introduction Purchase Price 1.2
Reasonable Best Efforts 5.1 Sarbanes-Oxley Act 3.6(d) SEC 3.6(a) Securities Act
3.2 Security Interest 2.3 Sellers Introduction Shares Introduction Stockholders
Introduction Tax Returns 3.11(g) Taxes 3.11(g) Transaction Documentation 3.3

 

20

 

ARTICLE IX. 
MISCELLANEOUS

9.1.  Press Releases and Announcements. No Party shall issue any press release
or public announcement relating to the subject matter of this Agreement without
the prior written approval of the other Parties; provided, however, that any
Party may make any public disclosure it believes in good faith is required by
applicable Law or stock market rule (in which case the disclosing Party shall
use reasonable efforts to advise the other Parties and provide them with a copy
of the proposed disclosure prior to making the disclosure).

9.2.  No Third Party Beneficiaries. This Agreement shall not confer any rights
or remedies upon any person other than the Parties and their respective
successors and permitted assigns.

9.3.  Entire Agreement. This Agreement (including the documents referred to
herein) constitutes the entire agreement among the Parties and supersedes any
prior or (other than as set forth in the Transaction Documentation)
contemporaneous understandings, agreements or representations by or among the
Parties, written or oral, with respect to the subject matter hereof.

9.4.  Succession and Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests or obligations hereunder without the prior written approval of
the other Parties; provided that the Buyer may assign his rights, interests and
obligations hereunder to an entity wholly-owned by Buyer.

9.5.  Counterparts and Facsimile Signature. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument. Facsimile
signatures delivered by fax and/or e-mail/.pdf transmission shall be sufficient
and binding as if they were originals and such delivery shall constitute valid
delivery of this Agreement.

9.6.  Headings. The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

9.7.  Notices. All notices, consents, waivers, and other communications which
are required or permitted under this Agreement shall be in writing will be
deemed given to a party (a) on the date of delivery, if delivered to the
appropriate address by hand or by nationally recognized overnight courier
service (costs prepaid); (b) the date of transmission if sent by facsimile or
e-mail with confirmation of transmission by the transmitting equipment if such
notice or communication is delivered prior to 5:00 P.M., New York City time, on
a Business Day, or the next Business Day after the date of transmission, if such
notice or communication is delivered on a day that is not a Trading Day or later
than 5:00 P.M., New York City time, on any Business Day; (c) the date received
or rejected by the addressee, if sent by certified mail, return receipt
requested; or (d) seven days after the placement of the notice into the mails
(first class postage prepaid), to the party at the address, facsimile number, or
e-mail address furnished by the such party,

21

 



If to the Buyer: Mr. Kai Cheng Tang   68 Dorado Terrace   San Francisco, CA
94112   E-mail: kai_tang@aol.com     If to the Company or the Sellers: Demand
Pooling, Inc.   12720 Hillcrest Road, Suite 750   Dallas, TX 75230  
Attn: Richard Aland   E-mail: raland@depo.org

Any Party may change the address to which notices, requests, demands, claims and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner herein set forth.

9.8.  Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of laws of
any jurisdictions other than those of the State of Delaware.

9.9.  Amendments and Waivers. The Parties may mutually amend any provision of
this Agreement at any time prior to the Closing Date. No amendment of any
provision of this Agreement shall be valid unless the same shall be in writing
and signed by all of the Parties. No waiver of any right or remedy hereunder
shall be valid unless the same shall be in writing and signed by the Party
giving such waiver. No waiver by any Party with respect to any default,
misrepresentation or breach of warranty or covenant hereunder shall be deemed to
extend to any prior or subsequent default, misrepresentation or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

9.10.  Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the court making the determination of
invalidity or unenforceability shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.

9.11.  Submission to Jurisdiction. Each of the Parties (a) submits to the
jurisdiction of any state or federal court sitting in the County of New Castle,
in the State of Delaware, in any action or proceeding arising out of or relating
to this Agreement, (b) agrees that all claims in respect of such action or
proceeding may be heard and determined in any such court, and (c) agrees not to
bring any action or proceeding arising out of or relating to this Agreement in
any other court. Each of the Parties waives any defense of inconvenient forum to
the maintenance of any action or proceeding so brought and waives any bond,
surety or other security that might be required of any other Party with respect
thereto. Any Party may make service on another Party by sending or delivering a
copy of the process to the Party to be served at the address and in the manner
provided for the giving of notices in Section 9.7. Nothing in this Section 9.11,
however, shall affect the right of any Party to serve legal process in any other
manner permitted by law.

22

 

9.12.  WAIVER OF JURY TRIAL. EACH OF THE PARTIES IRREVOCABLY WAIVES ANY AND ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BETWEEN THE PARTIES ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.

9.13.  Construction.

(a) The language used in this Agreement shall be deemed to be the language
chosen by the Parties to express their mutual intent, and no rule of strict
construction shall be applied against any Party.

(b)  Any reference to any federal, state, local or foreign statute or law shall
be deemed also to refer to all rules and regulations promulgated thereunder,
unless the context requires otherwise.

[Signature page follows]



23

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Stock Purchase Agreement as
of the date first above written.

 

COMPANY:

 

DEMAND POOLING, INC.

 

By:      /s/ Richard K. Aland

Name: Richard K. Aland

Title:   CEO

 

 

SELLERS:

 

 

/s/ Donald Kelly
Donald Kelly

 

 

/s/ Richard K. Aland
Richard K. Aland

 

 

 

BUYER:

 

 

/s/ Kai Cheng Tang
Kai Cheng Tang



 



24

 

ANNEX I

List of Stockholders

 

Stockholder Number of Shares Sold Purchase Price Donald Kelly 3,877,585 (14.81%)
$19,253.00 Richard K. Aland 22,310,000 (85.19%) $110,747.00      

 

 

 

 

 